William and Laura Marie Weldon v. Commissioner.Weldon v. CommissionerDocket No. 22147.United States Tax Court1950 Tax Ct. Memo LEXIS 301; 9 T.C.M. (CCH) 16; T.C.M. (RIA) 50003; January 13, 1950Donald V. Yarborough, Esq., for the petitioners. J. Marvin Kelley,esq., for the respondent.  JOHNSON Memorandum Findings of Fact and Opinion JOHNSON, Judge: The Commissioner determined an income tax deficiency for the year 1946 against the petitioners in the amount of $190, by disallowing claimed credit deduction for two dependents. Findings of Fact Petitioners, husband and wife, are residents of Dallas, Texas. They filed a joint income tax return for the calendar year 1946 with the collector of internal revenue at Dallas, Texas. Zana Lee Weldon, mother of William Weldon, lived with the petitioners during the year 1946, and petitioners contributed $600 to her support. This was more than one-half of her support in 1946. *302  She did not have $500 or more income of her own in 1946. No exemption was claimed on account of her on any other return during the year 1946. Her husband died in 1927, and she was a feme sole throughout 1946. Troy Lee Weldon is a nephew of petitioner William Weldon, and in 1946 was four years of age. Throughout the year 1946 Troy Lee Weldon lived with petitioners and his entire support was derived from petitioners. Troy Lee Weldon had no income of his own during the year 1946, and no persons, other than petitioners, contributed to his support. No exemption was claimed on account of him on any other income tax return for that year. Zana Lee Weldon was unemployed during 1946, and her only source of income in that year, other than the amounts contributed by petitioners, was the sum of $25 per month contributed to her by another son who was then in the Navy. Petitioners were both employed in 1946 and received income from their employment which they contributed to the support of Zana Lee Weldon and Troy Lee Weldon. In the year 1946 Zana Lee Weldon, Troy Lee Weldon and petitioners all lived in the same house together as one family, and Zana Lee Weldon and Troy Lee Weldon were dependent*303  upon petitioners for their support. Petitioners in their income tax return for said year claimed the statutory credit for said two dependents which claimed credits were disallowed by the Commissioner in his letter of deficiency. Opinion The evidence in this case clearly establishes that Zana Lee Weldon and Troy Lee Weldon were both dependent upon petitioners for their support in 1946. Petitioners contributed over half thereof and were therefore entitled to the statutory credit allowance therefor as claimed by them. Section 25 (b), Internal Revenue Code. The Commissioner erred in disallowing same. Decision will be entered for the petitioners.